Citation Nr: 0835481	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-38 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern


        INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1972 to April 1980. This matter is before the Board of 
Veteran's Appeals (Board) on appeal from a September 2005 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2006, a hearing 
was held before a Decision Review Officer (DRO); a copy of a 
transcript of the hearing is in the claims file.


FINDINGS OF FACT

During service the veteran sustained a right knee injury that 
was acute and resolved with treatment without residuals 
pathology; a chronic right knee disability was not manifested 
in service; arthritis of the right knee was not manifested in 
the first postservice year; and the veteran's current knee 
disability is not shown to be related to his service, to 
include complaints/injury therein.


CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of this claim prior to the initial 
adjudication of the claim.  A May 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.   While he was not 
advised of the criteria for rating knee disabilities or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless the claim is allowed, 
and this decision denies service connection.

The veteran's service treatment records (STRs) are associated 
with his claims file, and identified pertinent post-service 
records have been secured. The RO arranged for a VA 
examination in August 2005. He has not identified any 
evidence that remains outstanding. VA's duty to assist is 
also met. 

B.		Factual Background

The veteran's STRs) show that in November 1972 he was 
involved in an automobile accident, and sustained a right 
knee injury.  X-rays to check for fracture revealed there was 
none apparent; they showed densities anterior to the patella 
considered representing foreign bodies.  The records further 
show that he had a dressing (and antibacterial ointment) 
placed on a right knee abrasion and was issued crutches.  
Approximately 2 weeks later he had stitches removed, and the 
wound was cleaned and dressed.  Two days after that he had 
the dressing changed, and the wound was cleaned.  He was 
returned to duty.  The only other reference to the right  
knee in the STRs is in May 1974, when the veteran was seen 
for complaints of bilateral knee soreness during the day and 
swelling at night.  It was noted that he had a prior right 
knee injury, but that the left knee was unexplainable.  
Physical examination revealed more left knee than right knee 
complaints, but did show that there pain on "both sides of 
fossa (r) knee".  There was no effusion.  It was noted that 
the veteran appeared overweight and was in the infantry, and 
had done much running and walking out in the field; he was in 
the field when the pain began.  The assessment was possible 
bursitis.  The veteran was advised to apply cold compresses 
after any exercise if there was pain, to prevent swelling, 
and to apply hot compresses with analgesic balm.  

It appears that the veteran did not have a service separation 
examination.  His STRs contain a DA FORM 1811 completed at 
the time of separation [the principal purpose of which is to 
allow for reenlistment within 6 months without re-
examination, and it is also used to document physical status 
at separation].  It was certified that the veteran's physical 
status was such that he was considered physically qualified 
for separation or for reenlistment without reexamination.  
His physical profile noted was all 1's (considered normal), 
except for the eyes (which was a 2 -notably, the veteran had 
a prescription for glasses.   

The earliest postservice clinical notation pertaining to the 
right knee is dated in October 1999, when private Health 
Clinic records note a complaint of "right knee pain for some 
time now".  No further history was noted;  degenerative 
joint disease (DJD) was diagnosed.

In June 2001 the veteran was seen by a private physician, Dr. 
W. P., for complaints of right knee pain after a twisting 
injury.  He "heard [his knee] pop" when he was taking out 
the trash the previous day, and awoke in the morning with 
extreme difficulty walking.  Upon physical examination (and 
X-ray), the diagnoses were sprain/strain right knee and DJD.  
The veteran was referred for follow-up to Orthopedics/Sports 
medicine, where assessments included probable medical 
meniscus tear and internal derangement.  

In July 2001 the veteran underwent arthroscopic right knee 
surgery, including  partial medial meniscectomy, 
tricompartmental chrondroplasty and debridement.  The 
postoperative diagnoses were: Tear, posterior horn, medical 
meniscus; chondromalacia patella and femoral groove; 
chondromalacia lateral tibial surface; and chondromalacia 
medial femoral condyle,  Follow-up records note that the 
veteran's job requires a lot of "climbing, carrying and 
lifting.".

On August 2005 VA examination, the provider reviewed the 
veteran's claims file, noted the reports of the veteran's 
right knee injury in service, and the postservice records of 
injury and treatment preceding the July 2001 right knee 
surgery, and opined that the veteran's current right knee 
problem "stem[s] from an acute meniscal tear as described in 
records in 2001. Although patient did have a knee injury on 
AD, this was apparently a superficial laceration without bony 
involvement, and it is not likely that this had anything to 
do with patient's acute meniscal injury in 2001." He further 
opined that the "[l]ater acute injury [was] considerably 
more serious and is certainly the true source of patient's 
current problems."

At the March 2006 DRO hearing, the veteran testified that 
after his knee injury in service he was on Canadian crutches 
for 18 months, and never again returned to full duty. He also 
testified that he did not receive a service separation 
examination, and that the VA examiner did not check his knee.

C.		Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303.  Certain chronic 
diseases (including arthritis) may be service connected on a 
presumptive basis if manifested to a compensable degree 
within a specified period of time after service discharge (1 
year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253  (1999).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.   
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

D.		Analysis

The veteran's STRs show that he sustained a right knee 
abrasion in an automobile accident in service in November 
1972; there was no bony injury found on x-ray.   Treatment 
included dressings and crutches.  However, late the same 
month he returned to duty.  A chronic right knee disability 
was not diagnosed.  His testimony before a DRO to the effect 
that he was on crutches for 18 months and never again 
returned to full duty is belied by clinical records about 18 
months after the November 1972 injury noting that he was seen 
for complaints arising from his activities in the infantry 
which included much running and walking in the field.  
Consequently, that testimony is not credible.  Furthermore, 
after the one further notation in May 1974, the veteran 
served nearly another 6 years on active duty in the infantry, 
with no further right knee complaints noted.  The diagnosis 
of possible bursitis in May 1974 was apparently discounted, 
as no follow-up was reported.  A certification on service 
discharge notes both that he was physically qualified for 
separation and for re-enlistment without examination, and 
that his physical profile was entirely normal (except for his 
eyes-he wore glasses).  In light of the foregoing, the Board 
finds that the veteran's right knee injury in service was 
acute, and resolved without residual pathology.  Notably, 
there is no evidence that right knee arthritis was manifested 
in service or in the first postservice year; a right knee x-
ray in service showed no bony pathology.  Consequently, 
service connection for the veteran's current right knee 
disability on the basis that it became manifest in service 
and persisted, or on a presumptive basis (for arthritis of 
the knee as a chronic disability under 38 U.S.C.A. § 1112) is 
not warranted. 

To establish service connection for his right knee disability 
under these circumstances, the veteran must show that the 
knee disability is somehow otherwise related to his service, 
to include as due to injury therein.  He has submitted no 
competent (medical) evidence supporting this allegation.  
None of his private treatment records relate his post-
meniscectomy right knee disability to his service or to 
injury therein.  The only competent medical evidence that 
directly addresses the matter of a nexus between the 
veteran's right knee disability and his service/injury 
therein, the report of the August 2005 VA examination, is 
against the veteran's claim.  Because the examiner reviewed 
the veteran's claims file (and was familiar with his entire 
medical history), examined the veterans (although the veteran 
alleges no examination was conducted, the report notes 
detailed clinical findings), and explains the rationale for 
the opinion (a clear intercurrent cause for the disability), 
the opinion is probative evidence in the matter.  Because 
there is no competent evidence to the contrary, the opinion 
is persuasive.  The veteran's own statements relating his 
current right knee disability to service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2  Vet. App. 492, 495 (1992). 

It is also noteworthy that between the veteran's service 
separation and the initial clinical notation of right knee 
complaints (in October 1999), there was an intervening period 
of approximately 18 1/2 years.  Such a lengthy time interval 
between service and the initial postservice manifestation of 
a disability for which service connection is sought is, of 
itself, a significant factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).   
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, service connection for his right knee disability 
must be denied. 


ORDER

Service connection for a right knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


